th

i
'

-
it Es

BOC #:
DATE FILED:_) LUI

 

a

OCUMENT

Case 7:20-cr-00518-NSR Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-against-
DAVID MONTERO,

Defendant.

 

ROMAN, U.S. District Judge:

Nelson De La Cruz
Attorney's Name

The attorney

Filed 01/21/21 Page 1of1

ORDER

20 Cr.518 (NSR)

privately retained to represent defendant is hereby ordered

discharged and the representation of the defendant in the above captioned matter is assigned to

Howard Tanner
Attorney's Name

, CJA counsel.

SO ORDERED.

 

NELSON S. ROMAN,
UNITED STATES DISTRICT JUDGE

Dated: White Plains, New York

January 21, 2021

he Ss

LECTRONICA

Ds Pot
